NO. 07-02-0052-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      MAY 28, 2002

                          ______________________________

                                  BETTY ANN NEWBY,

                                                         Appellant

                                             v.

                                 TISDALE SIDING, INC.

                                                Appellee
                        _________________________________

              FROM THE COUNTY COURT OF HUTCHINSON COUNTY;

                      NO. 5681; HON. JACK WORSHAM, JUDGE
                        _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.

       Appellant Betty Ann Newby, proceeding pro se, filed a notice of appeal from the trial

court’s judgment dated October 7, 2001. Both the clerk’s record and reporter’s record have

been filed. Appellant’s brief was originally due March 4, 2002, which date came and went

without a brief or extension being filed. The Court notified appellant on March 14, 2002,

that the brief was past due and that failure to reasonably explain the reasons therefor could

result in dismissal. On March 15, 2002, a motion for extension of time to file the brief was

filed and appellant was granted an extension until March 29, 2002. So too was she
admonished that no further extensions would be granted without extreme and unusual

circumstances. The March 29, 2002 deadline passed without appellant filing either a brief

or a further motion to extend the deadline. The Court then dismissed the cause for want

of prosecution on April 4, 2002. This resulted in the appellant filing a motion for rehearing

wherein Newby contended that she was denied notice of the court’s intent to dismiss if the

brief was not filed. Concluding that such notice was not afforded her, the Court granted

the motion for rehearing and reinstated the cause. However, it ordered appellant to file her

brief no later than ten days from the order dated May 9, 2002 and notified her that the

failure to comply would result in dismissal of the cause. Ten days passed without appellant

filing either a brief or a further motion to extend the deadline.

       Accordingly, we dismiss the appeal for want of prosecution. See TEX . R. APP . P.
38.8(a)(1) and 42.3(b) and (c).



                                                  Per Curiam


Do not publish.